IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CHRISTIAN D. WALLS,                    §
                                        §   No. 336, 2018
       Defendant Below,                 §
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. ID No. 1708014865 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: November 16, 2018
                          Decided:   December 4, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      The appellant’s Supreme Court Rule 26(c) brief, the State’s response, and the

record on appeal reflect that:

      (1)    On April 20, 2018, a Superior Court jury found the appellant, Christian

D. Walls, guilty of Shoplifting Over $1,500.00. The Superior Court sentenced Walls

to two years of Level V incarceration, suspended for one year of Level II probation.

This appeal followed.

      (2)    On appeal, Walls’ counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably appealable
issues. Counsel informed Walls of the provisions of Rule 26(c) and provided Walls

with a copy of the motion to withdraw and the accompanying brief.

         (3)     Counsel also informed Walls of his right to identify any points he

wished this Court to consider on appeal. Walls has not provided any points for this

Court to consider. The State has responded to the Rule 26(c) brief and has moved

to affirm the Superior Court’s judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

         (5)     This Court has reviewed the record carefully and has concluded that

Walls’ appeal is wholly without merit and devoid of any arguably appealable issue.

We also are satisfied that Counsel has made a conscientious effort to examine the

record and the law and has properly determined that Walls could not raise a

meritorious claim in this appeal.




1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).


                                                 2
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                  BY THE COURT:


                                  /s/ Collins J. Seitz, Jr.
                                         Justice




                                    3